DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 9/22/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted in Application No. 16/666,812 has been reviewed and is accepted.  The terminal disclaimer has been recorded. The provisional nonstatutory double patenting rejection as set forth in the action dated 06/22/2021 is hereby withdrawn. 

Duplicate Claims 
Applicant is advised that should claim 4 be found allowable, claim 19 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. Additionally, should claims 7-8 be found allowable, claims 20-21, respectively, will be objected to under 37 CFR 1.75 as being substantial duplicates thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the language of “sequentially providing a mixture of the filtered reclaimed powder and the virgin powder through the powder recirculation pathway” renders the claim indefinite as it is unclear what is intended to be limited by “sequentially” within the claimed feature. As a single mixture is being recited, and no additional material or function is included along with the language of sequentially providing the mixture, it is unclear how the term limits the scope of the controller. For examination purposes, the term will not be interpreted as limiting the claimed feature. 
Claims 2-8 are rejected by virtue of their dependency on claim 1. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 6-8, and 20-21 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Xiao et al. (US 2019/0151954, hereinafter referred to as "Xiao").
Regarding claim 1, Xiao teaches a powder recycling system [0021] comprising: 
a powder sieving module (Fig. 1 – element 60), which receives recycling powder from a transfer channel (Fig. 1 – element 40),
a recycling powder storage tank (Fig. 1 – element 50) for receiving recycling powder passing a sieve standard from the sieving module [0032],
a series of channels (Fig. 1), including the transfer channel (Fig. 1 – element 40), connecting the powder sieving module, recycling powder storage tank, a mixing module (Fig. 1 – element 70), and a refilling tank  (Fig. 1 – element 81) together in series [0032, 0035], 
a virgin powder inlet (Fig. 1 – element 72) connected to the mixing module, 
and the mixing module being configured to fully mix the recycling and virgin powders and provide the mixed powder for recycling using a weighing proportioning control [0035], reading on a controller as claimed. 
Regarding claim 7 and the additional limitations in claim 20, Xiao teaches a recycling powder inlet (Fig. 1 – element 71) with a weighing apparatus (Fig. 1 – element 73) disposed 
Regarding claim 8 and the additional limitations in claim 21, as the recycling powder inlet is located before the virgin powder inlet of the mixing module in Xiao (Fig. 1), and further the proper amount of virgin powder to be added corresponds to a weighed amount of recycling powder [0035], it is implicit that virgin powder inlet would be opened after the recycling powder inlet in order to provide a proper amount to the mixing apparatus. 
Regarding claim 2, Xiao teaches a vibration apparatus (Fig. 1 – element 62) connected below the sieving module for vibrating the sieving module by a vibrating motor to effectively sieve the recycling powder [0033], such that the sieving module moves relative to the vibration apparatus. 
Regarding claim 3, Xiao teaches a sieve mesh (Fig. 1 – element 63) located in the middle of the sieving module for separating the recycling powder into at least two types according to a sieving standard [0032-0033]. 
Regarding claim 6, Xiao teaches a pneumatic module (Fig. 1 – element 30) comprising a gas supply apparatus (Fig. 1 – element 32) and flow control element (Fig. 1 – element 33) configured to provide a protection gas for mixing with the recycling powder and enabling the recycling powder to float and move in the transfer channel to the recycling powder storage tank . 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4-5 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Xiao et al. (US 2019/0151954, hereinafter referred to as "Xiao").
Regarding claims 4-5, Xiao teaches the sieve module for separating the recycling powder into at least two types [0032], and further, the sieve mesh of Fig. 1 (element 61) depicts a two-pass sieve, such that first and second filters as claimed would have been obvious to one of ordinary skill in the art. Additionally, in Fig. 1, an ultrasonic vibration apparatus (element 63) is 
Regarding claim 19, Xiao teaches a powder recycling system [0021] comprising: 
a powder sieving module (Fig. 1 – element 60), which receives recycling powder from a transfer channel (Fig. 1 – element 40),
a recycling powder storage tank (Fig. 1 – element 50) for receiving recycling powder passing a sieve standard from the sieving module [0032],
a series of channels (Fig. 1), including the transfer channel (Fig. 1 – element 40), connecting the powder sieving module, recycling powder storage tank, a mixing module (Fig. 1 – element 70), and a refilling tank  (Fig. 1 – element 81) together in series [0032, 0035], 
a virgin powder inlet (Fig. 1 – element 72) connected to the mixing module, 
and the mixing module being configured to fully mix the recycling and virgin powders and provide the mixed powder for recycling using a weighing proportioning control [0035], reading on a controller as claimed. 
Xiao teaches a vibration apparatus (Fig. 1 – element 62) connected below the sieving module for vibrating the sieving module by a vibrating motor to effectively sieve the recycling powder [0033], such that the sieving module moves relative to the vibration apparatus. 

Xiao teaches the sieve module for separating the recycling powder into at least two types [0032], and further, the sieve mesh of Fig. 1 (element 61) depicts a two-pass sieve, such that first and second filters as claimed would have been obvious to one of ordinary skill in the art. Additionally, in Fig. 1, an ultrasonic vibration apparatus (element 63) is coupled to the second, lower pass portion of the sieve mesh, such that it would have been obvious to one of ordinary skill in the art to subject different portions of the sieve mesh to ultrasonic vibration in order to increase sieving efficiency while the sieving module also undergoes vibration provided by the vibration apparatus [0033]. Additionally, Xiao teaches the recycling powder being sieved into different types according to a sieving standard, for example 63 µm, such that recycling powder corresponding to a sieving standard, <63 µm, enters the recycling powder storage tank, and recycling powder that does not correspond to the sieving standard is channeled to a discarded powder storage tank (Fig. 1 – element 64) [0032-0033].

Response to Arguments
Applicant's arguments filed 09/22/2021 have been fully considered but they are not persuasive. 
Applicant argues that Xiao merely discloses a weighing apparatus (Fig. 1 – element 73) that weighs the amount of recycling powder that passes to the mixing apparatus (Fig. 1 – element 74) and that nowhere does Xiao disclose or suggest a controller operable with the powder reclamation system for sequentially providing a mixture of the filtered reclaimed powder and the . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEAN MAZZOLA/Examiner, Art Unit 1738                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736